UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE NEW YORK TIMES COMPANY,
DANIELLE IVORY, and NATASHA
SINGER,
                                                                   ORDER
                            Plaintiffs,
                                                              19 Civ.5640 (PGG)
            v.

FOOD AND DRUG ADMINISTRATION,

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                 The conference currently scheduled for April 2, 2020 is adjourned to May 28,

2020 at 10 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York.


Dated: New York, New York
       March 27, 2020
